SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of May 8, 2018,
is entered into by and between DRONE GUARDER, INC., a Nevada corporation (the
“Company”), and EMA Financial, LLC, a Delaware limited liability company (the
“Purchaser”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act” or “1933 Act”), and Rule 506 promulgated thereunder by the
United States Securities and Exchange Commission (the “SEC”), the Company
desires to issue and sell to the Purchaser, and the Purchaser desires to
purchase from the Company a 12% Convertible Note of the Company, in the form
attached hereto as Exhibit A, in the principal amount of $125,000.00 (together
with any note(s) issued in replacement thereof or as interest thereon or
otherwise with respect thereto in accordance with the terms thereof, the
“Note”), convertible into shares (“Conversion Shares”) of common stock, $0.001
par value per share (the “Common Stock”), of the Company, upon the terms and
subject to the limitations and conditions set forth in such Note.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

1.Purchase and Sale of Note.

a)                  Purchase of Note. On the Closing Date (as defined below),
the Company shall issue and sell to the Purchaser, and the Purchaser agrees to
purchase from the Company, the Note for an aggregate purchase price of
$114,000.00 (“Purchase Price”). Further, Company shall issue warrants to Buyer
to purchase 2,506,000 shares of common stock.

b)                  Form of Payment. On the Closing Date (i) the Purchaser shall
pay the Purchase Price by wire transfer of immediately available funds to the
Company, in accordance with the Company’s written wiring instructions,
simultaneously with delivery of the Note, and (ii) the Company shall deliver
such Note duly executed on behalf of the Company to the Purchaser,
simultaneously with delivery of such Purchase Price.

c)                  Closing Date. Subject to the satisfaction (or written
waiver) of the conditions thereto set forth in Section 6 and Section 7 below,
the closing of the transactions contemplated by this Agreement (the “Closing”)
shall occur on the first business day following the date hereof or such other
mutually agreed upon time (the “Closing Date”)

2.      Purchaser’s Representations and Warranties. The Purchaser represents and
warrants to the Company that:

a)                  Investment Purpose. Purchaser is acquiring the Note and the
Conversion Shares (collectively, the “Securities”) for its own account and not
with a view towards, or for resale in connection with, the public sale or
distribution thereof in violation of applicable securities laws; provided,
however, by making the representations herein, Purchaser does not agree, or make
any representation or warranty, to hold any of the Securities for any minimum or
other specific term and reserves the right to dispose of the Securities at any
time in accordance with or pursuant to a registration statement or an exemption
under the 1933 Act. The Purchaser is acquiring the Securities hereunder in the
ordinary course of its business. The Purchaser does not presently have any
agreement or understanding, directly or indirectly, with any person to
distribute any of the Securities in violation of applicable securities laws.

 1 

 

 

b)                  Accredited Investor Status. The Purchaser is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D (an “Accredited
Investor”).

3.      Representations and Warranties of the Company. Except as disclosed by
the Company in the publicly filed SEC Documents the Company represents and
warrants to the Purchaser, as of the date hereof and the Closing Date, that:

a)                  Organization and Qualification. The Company and each of its
Subsidiaries (as defined below), if any, is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is incorporated, with full power and authority (corporate and other) to
own, lease, use and operate its properties and to carry on its business as and
where now owned, leased, used, operated and conducted. The SEC Documents set
forth a list of all of the Subsidiaries of the Company and the jurisdiction in
which each is incorporated The Company and each of its Subsidiaries is duly
qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which its ownership or use of property or the nature of
the business conducted by it makes such qualification necessary except where the
failure to be so qualified or in good standing would not have a Material Adverse
Effect. “Material Adverse Effect” means any material adverse effect on the
business, operations, assets, financial condition or prospects of the Company or
its Subsidiaries, if any, taken as a whole, or on the transactions contemplated
hereby or by the agreements or instruments to be entered into in connection
herewith. “Subsidiaries” means any corporation or other organization, whether
incorporated or unincorporated, in which the Company owns, directly or
indirectly, any equity or other ownership interest.

b)                  Authorization; Enforcement. (i) The Company has all
requisite corporate power and authority to enter into and perform this Agreement
and the Note and to consummate the transactions contemplated hereby and thereby
and to issue the Securities, in accordance with the terms hereof and thereof,
(ii) the execution and delivery of this Agreement and the Note by the Company
and the consummation by it of the transactions contemplated hereby and thereby
(including without limitation, the issuance of the Note and the issuance and
reservation for issuance of the Conversion Shares issuable upon conversion and
exercise thereof) have been duly authorized by the Company’s Board of Directors
and no further consent or authorization of the Company, its Board of Directors,
or its shareholders is required, (iii) this Agreement has been duly executed and
delivered by the Company by its authorized representative, and such authorized
representative is the true and official representative with authority to sign
this Agreement and the other documents executed in connection herewith and bind
the Company accordingly, and (iv) this Agreement constitutes, and upon execution
and delivery by the Company of the Note and each of such instruments will
constitute, a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms.

c)                  Capitalization. As of the date hereof, the authorized
capital stock of the Company, and number of shares issued and outstanding, is as
set forth in the Company’s most recent periodic report filed with the SEC.
Except as disclosed in the SEC Documents no shares are reserved for issuance
pursuant to the Company’s stock option plans. Except as disclosed in the SEC
Documents no shares are reserved for issuance pursuant to securities exercisable
for, or

 2 

 

 

convertible into or exchangeable for shares of Common Stock. All of such
outstanding shares of capital stock are, or upon issuance will be, duly
authorized, validly issued, fully paid and non-assessable. No shares of capital
stock of the Company are subject to preemptive rights or any other similar
rights of the shareholders of the Company or any liens or encumbrances imposed
through the actions or failure to act of the Company. As of the effective date
of this Agreement, and except as disclosed in the SEC Documents, (i) there are
no outstanding options, warrants, scrip, rights to subscribe for, puts, calls,
rights of first refusal, agreements, understandings, claims or other commitments
or rights of any character whatsoever relating to, or securities, notes or
rights convertible into or exchangeable for any shares of capital stock of the
Company or any of its Subsidiaries, or arrangements by which the Company or any
of its Subsidiaries is or may become bound to issue additional shares of capital
stock of the Company or any of its Subsidiaries, (ii) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of its or their securities under the 1933 Act and (iii)
there are no anti-dilution or price adjustment provisions contained in any
security issued by the Company (or in any agreement providing rights to security
holders) that will be triggered by the issuance of any of the Securities. The
Company has furnished to the Purchaser true and correct copies of the Company’s
Certificate or Articles of Incorporation as in effect on the date hereof
(“Formation Documents”), the Company’s By-laws, as in effect on the date hereof
(the “By-laws”), and the terms of all securities convertible into or exercisable
for Common Stock of the Company and the material rights of the holders thereof
in respect thereto.

d)                 Issuance of Shares. The Conversion Shares are duly authorized
and reserved for issuance and, upon conversion of the Note, as the case may be,
in accordance with their respective terms, will be validly issued, fully paid
and non-assessable, and free from all taxes, liens, claims and encumbrances with
respect to the issue thereof and shall not be subject to preemptive rights or
other similar rights of shareholders of the Company and will not impose personal
liability upon the holder thereof.

e)                  Acknowledgment of Dilution. The Company’s executive officers
and directors understand the nature of the Securities being sold hereby and
recognize that the issuance of the Securities will have a potential dilutive
effect on the equity holdings of other holders of the Company’s equity or rights
to receive equity of the Company.  The Board of Directors of the Company has
concluded, in its good faith business judgment that the issuance of the
Securities is in the best interests of the Company.  The Company specifically
acknowledges that its obligation to issue the Conversion Shares upon conversion
of the Notes is binding upon the Company and enforceable regardless of the
dilution such issuance may have on the ownership interests of other stockholders
of the Company or parties entitled to receive equity of the Company.

f)                   No Conflicts. The execution, delivery and performance of
this Agreement, and the Note by the Company and the consummation by the Company
of the transactions contemplated hereby and thereby (including, without
limitation, the issuance and reservation for issuance of the Conversion Shares)
will not (i) conflict with or result in a violation of any provision of the
Formation Documents or By-laws, or (ii) violate or conflict with, or result in a
breach of any provision of, or constitute a default (or an event which with
notice or lapse of time or both could become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture, patent, patent license or instrument to which the Company
or any of its Subsidiaries is a party and that is not filed as an SEC Document

 3 

 

 

or other document filed with the SEC, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations and regulations of any self-regulatory
organizations to which the Company or its securities are subject) applicable to
the Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected (except for such
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations as would not, individually or in the aggregate, have a Material
Adverse Effect). Neither the Company nor any of its Subsidiaries is in violation
of its Formation Documents, By-laws or other organizational documents and
neither the Company nor any of its Subsidiaries is in default (and no event has
occurred which with notice or lapse of time or both could put the Company or any
of its Subsidiaries in default) under, and neither the Company nor any of its
Subsidiaries has taken any action or failed to take any action that would give
to others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party or by which any property or assets of the Company or any
of its Subsidiaries is bound or affected, except for possible defaults as would
not, individually or in the aggregate, have a Material Adverse Effect. The
businesses of the Company and its Subsidiaries, if any, are not being conducted,
and shall not be conducted so long as the Purchaser owns any of the Securities,
in violation of any law, ordinance or regulation of any governmental entity.
Except as specifically contemplated by this Agreement and as required under the
1933 Act and any applicable state securities laws, the Company is not required
to obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency, regulatory agency,
self-regulatory organization or stock market or any third party in order for it
to execute, deliver or perform any of its obligations under this Agreement and
the Note in accordance with the terms hereof or thereof or to issue and sell the
Securities in accordance with the terms hereof and thereof and to issue the
Conversion Shares. All consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof. The
Company is not in violation of the listing requirements of the Over-the-Counter
Bulletin Board (the “OTCBB”), or OTCQB, and does not reasonably anticipate that
the Common Stock will be delisted by the OTCBB, or OTCQB, in the foreseeable
future. The Company and its Subsidiaries are unaware of any facts or
circumstances which might give rise to any of the foregoing.

g)                  SEC Documents; Financial Statements. The Company has filed
all reports, schedules, forms, statements and other documents required to be
filed by it with the SEC (all of the foregoing filed prior to the date hereof
and all exhibits included therein and financial statements and schedules thereto
and documents (other than exhibits to such documents) incorporated by reference
therein, being hereinafter referred to herein as the “SEC Documents”). Upon
written request the Company will deliver to the Purchaser true and complete
copies of the SEC Documents, except for such exhibits and incorporated
documents. As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the Securities Exchange Act of 1934,
as amended (“1934 Act” or “Exchange Act”), and none of the SEC Documents, at the
time they were filed with the SEC, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. None of the statements made in any
such SEC Documents is, or has been, required to be amended or updated under
applicable law (except for such statements as have been amended or updated in
subsequent filings prior the date hereof). As of their respective dates, the
financial

 4 

 

 

statements of the Company included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles, consistently applied, during the periods involved and
fairly present in all material respects the consolidated financial position of
the Company and its consolidated Subsidiaries as of the dates thereof and the
consolidated results of their operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments). Except as set forth in the financial statements of the Company
included in the SEC Documents, the Company has no liabilities, contingent or
otherwise, other than (i) liabilities incurred in the ordinary course of
business, and (ii) obligations under contracts and commitments incurred in the
ordinary course of business and not required under generally accepted accounting
principles to be reflected in such financial statements, which, individually or
in the aggregate, are not material to the financial condition or operating
results of the Company. The Company is subject to the reporting requirements of
the 1934 Act.

h)                  Absence of Certain Changes. Since March 23 2018, there has
been no material adverse change and no material adverse development in the
assets, liabilities, business, properties, operations, financial condition,
results of operations, prospects or 1934 Act reporting status of the Company or
any of its Subsidiaries.

i)                    Absence of Litigation. There is no action, suit, claim,
proceeding, inquiry or investigation before or by any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company or any of its Subsidiaries, threatened against or
affecting the Company or any of its Subsidiaries, or their officers or directors
in their capacity as such, that could have a Material Adverse Effect. The public
filings contain a complete list and summary description of any pending or, to
the knowledge of the Company, threatened proceeding against or affecting the
Company or any of its Subsidiaries, without regard to whether it would have a
Material Adverse Effect. The Company and its Subsidiaries are unaware of any
facts or circumstances which might give rise to any of the foregoing.

j)                    Patents, Copyrights, etc. The Company and each of its
Subsidiaries owns or possesses the requisite licenses or rights to use all
patents, patent applications, patent rights, inventions, know-how, trade
secrets, trademarks, trademark applications, service marks, service names, trade
names and copyrights (“Intellectual Property”) necessary to enable it to conduct
its business as now operated (and, as presently contemplated to be operated in
the future); there is no claim or action by any person pertaining to, or
proceeding pending, or to the Company’s knowledge threatened, which challenges
the right of the Company or of a Subsidiary with respect to any Intellectual
Property necessary to enable it to conduct its business as now operated (and, as
presently contemplated to be operated in the future); to the best of the
Company’s knowledge, the Company’s or its Subsidiaries’ current and intended
products, services and processes do not infringe on any Intellectual Property or
other rights held by any person and/or entity; and the Company is unaware of any
facts or circumstances which might give rise to any of the foregoing. The
Company and each of its Subsidiaries have taken reasonable security measures to
protect the secrecy, confidentiality and value of their Intellectual Property.

k)                  No Materially Adverse Contracts, Etc. Neither the Company
nor any of its Subsidiaries is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in the
judgment of the Company’s officers has or is expected in the future to have a
Material Adverse Effect. Neither the Company nor any of its Subsidiaries is a
party to any contract or agreement which in the judgment of the Company’s
officers has or is expected to have a Material Adverse Effect.

 5 

 

 

l)                    Disclosure. No event or circumstance has occurred or
exists with respect to the Company or any of its Subsidiaries or its or their
business, properties, prospects, operations or financial conditions, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.

m)                Brokers. The Company hereby represents and warrants that it
has not hired, retained or dealt with any broker, finder, consultant, person,
firm or corporation (“Broker”) in connection with the negotiation, execution or
delivery of this Agreement or the transactions contemplated hereunder. The
Company covenants and agrees that should any claim be made against Purchaser for
any commission or other compensation by the Broker, based upon the Company’s
engagement of such person in connection with this transaction, the Company shall
indemnify, defend and hold Purchaser harmless from and against any and all
damages, expenses (including attorneys’ fees and disbursements) and liability
arising from such claim. The Company shall pay the commission of the Broker, to
the attention of the Broker, pursuant to their separate agreement(s) between the
Company and the Broker.

n)                  Permits; Compliance. The Company and each of its
Subsidiaries is in possession of all franchises, grants, authorizations,
licenses, permits, easements, variances, exemptions, consents, certificates,
approvals and orders necessary to own, lease and operate its properties and to
carry on its business as it is now being conducted (collectively, the “Company
Permits”), and there is no action pending or, to the knowledge of the Company,
threatened regarding suspension or cancellation of any of the Company Permits.
Neither the Company nor any of its Subsidiaries is in conflict with, or in
default or violation of, any of the Company Permits, except for any such
conflicts, defaults or violations which, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect. Since March 23,
2018, neither the Company nor any of its Subsidiaries has received any
notification with respect to possible conflicts, defaults or violations of
applicable laws, except for notices relating to possible conflicts, defaults or
violations, which conflicts, defaults or violations would not have a Material
Adverse Effect.

o)                  Insurance. The Company and its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such coverage, amounts as are prudent and customary in the businesses in
which the Company is engaged, including, but not limited to, directors and
officer’s insurance coverage with coverage amounts that are at least equal to
the aggregate Purchase Price. Neither the Company nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.

p)                  No “Shell”. As of the date of this Agreement the Company is
an operating company and, either (i) is not or has never been a “shell issuer”
as defined in Rule 144(i)(2) or (ii) at least 12 months have passed since the
Company filed Form 10 Type information indicating it is not a “shell issuer”
(and supporting the claim that it is no longer a shell company), filed all
required reports for at least twelve consecutive months after the filing of the
respective Form 10 information, and has therefore complied with Rule 144(i)(2).

 

q)                  Bad Actor. No officer or director of the Company would be
disqualified under Rule 506(d) of the Securities Act as amended on the basis of
being a “bad actor”.

 6 

 

 

4.COVENANTS.

a)                  Best Efforts. The parties shall use their best efforts to
satisfy timely each of the conditions described in Section 6 and 7 of this
Agreement.

b)                  Form D; Blue Sky Laws. The Company agrees when applicable to
timely file a Form D with respect to the Securities as required under Regulation
D and to provide a copy thereof to the Purchaser promptly after such filing. The
Company shall, on or before the Closing Date, take such action as the Company
shall reasonably determine is necessary to qualify the Securities for sale to
the Purchaser at the applicable closing pursuant to this Agreement under
applicable securities or “blue sky” laws of the states of the United States (or
to obtain an exemption from such qualification), and shall provide evidence of
any such action so taken to the Purchaser on or prior to the Closing Date.

c)                  Use of Proceeds. The Company shall use the proceeds from the
sale of the Securities for: product development, specifically towards completion
of Droneguarder Rescue, payments to the auditors and attorneys to stay current
in the required SEC filings, operations, building the corporate website, and
paying staff salaries.

d)                 Financial Information. Upon written request of the Purchaser,
the Company agrees to within (3) three days of the written request send or make
available the following reports filed with the SEC or OTC Markets Group to the
Purchaser: a copy of its Annual Report and its Quarterly Reports and any
Supplemental Reports; (ii) copies of all press releases issued by the Company or
any of its Subsidiaries; and (iii) copies of any notices or other information
the Company makes available or gives to such shareholders. Notwithstanding the
foregoing, the Company shall not disclose any material nonpublic information to
the Purchaser without its consent unless such information is disclosed to the
public prior to or promptly following such disclosure to the Purchaser.

e)                  Listing. The Company will obtain and, so long as the
Purchaser owns any of the Securities, maintain the listing and trading of its
Common Stock on the OTCBB, and OTCQB, or any equivalent replacement exchange,
the NASDAQ Stock Market (“NASDAQ”), the New York Stock Exchange (“NYSE”), or the
NYSE MKT, f/k/a American Stock Exchange (“AMEX”), and will comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the Financial Industry Regulatory Authority (“FINRA”) and
such exchanges, as applicable. The Company shall promptly provide to the
Purchaser copies of any notices it receives from the SEC, OTC Markets Group and
any other exchanges or quotation systems on which the Common Stock is then
listed regarding the continued eligibility of the Common Stock for listing on
such exchanges and quotation systems, provided that it shall not provide any
notices constituting material nonpublic information.

f)                   Corporate Existence. So long as the Purchaser beneficially
owns any Securities, the Company shall maintain its corporate existence and
shall not sell all or substantially all of the Company’s assets, except in the
event of a merger or consolidation or sale of all or substantially all of the
Company’s assets, where the surviving or successor entity in such transaction
(i) assumes the Company’s obligations hereunder and under the agreements and
instruments entered into in connection herewith and (ii) is a publicly traded
corporation whose Common Stock is listed for trading on NASDAQ, NYSE or AMEX.

 7 

 

 

g)                  No Integration. The Company shall not make any offers or
sales of any security (other than the Securities) under circumstances that would
require registration of the Securities being offered or sold hereunder under the
1933 Act or cause the offering of the Securities to be integrated with any other
offering of securities by the Company for the purpose of any stockholder
approval provision applicable to the Company or its securities.

h)                  Securities Laws Disclosure; Publicity. The Company shall
comply with applicable securities laws by filing a Current Report on Form 8-K,
within four (4) Trading Days following the date hereof, disclosing all the
material terms of the transactions contemplated hereby.

 

i)                    Non-Public Information. Except with respect to the
material terms and conditions of the transactions contemplated by this
Agreement, the Company covenants and agrees that neither it nor any other person
acting on its behalf will provide the Purchaser or its agents or counsel with
any information that the Company believes constitutes material non-public
information, unless prior thereto the Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information. The Company
understands and confirms that the Purchaser shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.

 

j)                    Subsidiaries. So long as the Note remains outstanding, the
Company shall not transfer any assets or rights to any of its subsidiaries or
permit any of its subsidiaries to engage in any significant business or
operations, whether such subsidiaries are currently existing or hereafter
created.

 

k)                  Insurance. So long as the Note remains outstanding, the
Company and its Subsidiaries shall maintain in full force and effect insurance
reasonably believed by the Company to be adequate coverage (a) on all assets and
activities, covering property loss or damage and loss of income by fire or other
hazards or casualty, and (b) against all liabilities, claims and risks for which
it is customary for companies similarly situated to the Company to insure,
including without limitation applicable product liability insurance, required
workmen’s compensation insurance, and other insurance covering injury or damage
to persons or property, but excluding directors and officers insurance coverage.
The Company shall promptly furnish or cause to be furnished evidence of such
insurance to the Purchaser, in form and substance reasonably satisfactory to the
Purchaser

 

l)                    ROFR. At any time while the Note is outstanding, the
Company desires to borrow funds, raise additional capital and/or issue
additional promissory notes convertible into shares of securities of the Company
(a “Prospective Financing”), the Purchaser shall have the right of first refusal
to participate in the Prospective Financing, and the Company shall provide
written notice containing the terms of such Prospective Financing (the “ROFR
Notice”) to the Purchaser prior to effectuating any such transaction. The ROFR
Notice shall specify all of the key terms of the Prospective Financing,
including, but not limited to, the proposed investment amount, the proposed rate
of interest, the proposed conversion price, the proposed term of the investment,
the type and number of securities to be sold and any and all other relevant
terms, each as applicable.

 8 

 

 

Upon Purchaser’s receipt of the ROFR Notice, Purchaser shall have the exclusive
right to participate in such Prospective Financing(s), upon the terms specified
in the ROFR Notice, by sending written notice to the Company within seven (7)
business days after Purchaser’s receipt of the ROFR Notice. In the event
Purchaser fails to exercise its right of first refusal with respect to an ROFR
Notice within the time set forth above, Purchaser shall be deemed to have waived
its right of first refusal with respect to such Prospective Financing, provided
that it shall retain such right with respect to any future Prospective
Financing. Notwithstanding anything contained herein, the Company shall not
furnish any material non-public information concerning the Company without the
Purchaser’s prior written consent, and shall initially only indicate to the
Purchaser that the Company contemplates a financing. Notwithstanding anything
contained herein, in no event shall the Purchaser be entitled to purchase any
securities which would cause the sum of (1) the number of shares of Common Stock
beneficially owned by the Purchaser and its affiliates (other than shares of
Common Stock which may be deemed beneficially owned through the ownership of the
unconverted portion of the Note or the unexercised or unconverted portion of any
other security of the Company subject to a limitation on conversion or exercise
analogous to the limitations contained herein) and (2) the number of shares of
directly or indirectly purchasable under this Section, to exceed 4.9% of the
outstanding shares of Common Stock (or 9.99% of the total issued Common Stock of
the Company if specified by Purchaser and accompanied with applicable
documentation such as any Amendment made to this Agreement or the Note).

 

m)                Future Financings: From the date hereof until such time as the
Purchaser no longer holds any of the Securities, in the event the Company issues
or sells any shares of Common Stock or securities directly or indirectly
convertible into or exercisable for Common Stock (“Common Stock Equivalents”) or
amends the transaction documents relating to any sale or issuance of Common
Stock or Common Stock Equivalents, and the Purchaser reasonably believes that
the terms and conditions thereunder are more favorable to such investors as the
terms and conditions granted under this Agreement, Note or any document provided
by the Purchaser to the Company relating to any sale or issuance of Common Stock
(the “Transaction Documents”), upon notice to the Company by such Purchaser, the
Transaction Documents shall be deemed automatically amended so as to give the
Purchaser the benefit of such more favorable terms or conditions. Promptly
following a request to the Company the Company shall provide Purchaser with all
executed transaction documents relating to any such sale or issue of Common
Stock or Common Stock Equivalents. Company shall deliver acknowledgment of such
automatic amendment to the Transaction Documents to Purchaser in form and
substance reasonably satisfactory to the Purchaser (the “Acknowledgment”) within
three (3) business days of Company’s receipt of request from Purchaser (the
“Deadline”), provided that Company’s failure to timely provide the
Acknowledgement shall not affect the automatic amendments contemplated hereby.
If the Acknowledgement is not delivered by the Deadline, Company shall pay to
the Purchaser $1000.00 per day in cash, for each day beyond the Deadline that
the Company fails to deliver such Acknowledgement such cash amount shall be paid
to Holder by the first day of the month following the month in which it has
accrued or, at the option of the Holder, shall be added to the principal amount
of the Note, in which event interest shall accrue thereon in accordance with the
terms of the Note and such additional principal amount shall be convertible into
Common Stock in accordance with the terms of the Note.

 9 

 

 

n)                  Registration Rights Agreement. In accordance with
Registration Rights Agreement (“Registration Agreement”) executed in connection
with this Agreement the Company shall on the date, which is the earlier of
thirty (30) days from the Closing Date or ten (10) days from the date the S-1
Registration Statement filed by the Company on or about March 23, 2018 has been
declared effective by the SEC (“Filing Deadline”) file the Registration
Statement (as defined in the Registration Agreement) with the SEC, which shall
register five times the shares issuable upon full conversion of the Note. In the
event that the Registration Statement is not filed by the Filing Deadline or
within ninety (90) days of Closing, the Registration Statement is not effective
it shall be a default under the Note. The Registration Statement shall
exclusively cover the resale of the shares underlying the Note. No other
securities shall be registered on the Registration Statement.

 

5.      Transfer Agent Instructions. Upon receipt of a duly executed Notice of
Conversion, the Company shall issue irrevocable instructions to its transfer
agent to issue certificates, registered in the name of the Purchaser or its
nominee, for the Conversion Shares in such amounts as specified from time to
time by the Purchaser to the Company upon conversion of the Note, or any part
thereof, in accordance with the terms thereof (the “Irrevocable Transfer Agent
Instructions”). In the event that the Company proposes to replace its transfer
agent, the Company shall provide, prior to the effective date of such
replacement, a fully executed Irrevocable Transfer Agent Instructions in a form
as initially delivered pursuant to this Agreement and the Securities (including
but not limited to the provision to irrevocably reserve shares of Common Stock
in the Reserved Amount (as defined in the Note)) signed by the successor
transfer agent to Company and the Company. Prior to registration of the
Conversion Shares under the 1933 Act or the date on which the Conversion Shares
may be sold pursuant to Rule 144 without any restriction as to the number of
Securities as of a particular date that can then be immediately sold, all such
certificates shall bear the restrictive legend specified in Section 2(g) of this
Agreement. The Company warrants that: (i) no instruction other than the
Irrevocable Transfer Agent Instructions referred to in this Section 5, and stop
transfer instructions to give effect to Section 2(f) hereof (in the case of the
Conversion Shares, prior to registration of the Conversion Shares under the 1933
Act or the date on which the Conversion Shares may be sold pursuant to Rule 144
without any restriction as to the number of Securities as of a particular date
that can then be immediately sold), will be given by the Company to its transfer
agent and that the Securities shall otherwise be freely transferable on the
books and records of the Company as and to the extent provided in this Agreement
and the Note; (ii) it will not direct its transfer agent not to transfer or
delay, impair, and/or hinder its transfer agent in transferring (or
issuing)(electronically or in certificated form) any certificate for Conversion
Shares to be issued to the Purchaser upon conversion of or otherwise pursuant to
the Note as and when required by the Note and this Agreement; and (iii) it will
not fail to remove (or direct its transfer agent not to remove or impair, delay,
and/or hinder its transfer agent from removing) any restrictive legend (or to
withdraw any stop transfer instructions in respect thereof) on any certificate
for any Conversion Shares issued to the Purchaser upon conversion of or
otherwise pursuant to the Note as and when required by the Note and this
Agreement. Nothing in this Section shall affect in any way the Purchaser’s
obligations and agreement set forth in Section 2(g) hereof to comply with all
applicable prospectus delivery requirements, if any, upon re-sale of the
Securities. If the Purchaser provides the Company with (i) an opinion of counsel
in form, substance and scope customary for opinions in comparable transactions,
to the effect that a public sale or transfer of such Securities may be made
without registration under the 1933 Act and such sale or transfer is effected or
(ii) the Purchaser provides reasonable assurances that the Securities can be
sold pursuant to Rule 144, the Company shall permit the transfer, and, in the
case of the Conversion Shares, promptly instruct its transfer agent to issue one
or more certificates, free from restrictive legend, in such name and in such
denominations as specified by the Purchaser. The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to the
Purchaser, by vitiating the intent and purpose of the transactions contemplated
hereby. Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Section 5 may be inadequate and agrees, in
the event of a breach or threatened breach by the Company of the provisions of
this Section, that the Purchaser shall be entitled, in addition to all other
available remedies, to an injunction restraining any breach and requiring
immediate transfer, without the necessity of showing economic loss and without
any bond or other security being required.

 10 

 

 

6.      Injunction Posting of Bond.  In the event the Purchaser shall elect to
convert the Note or any parts thereof, the Company may not refuse conversion or
exercise based on any claim that Purchaser or anyone associated or affiliated
with Purchaser has been engaged in any violation of law, or for any other
reason. In connection with any injunction sought or attempted by the Company,
the Company shall be required to post a bond at least equal to the greater of
either: (i) the outstanding principal amount of the Note; and (ii) the market
value of the Conversion Shares sought to be converted, exercised or issued,
based on the sale price per share of Common Stock on the principal market on
which it is traded.

7.      Delivery of Unlegended Shares.

a)                  Within three (3) business days (such third business day
being the “Unlegended Shares Delivery Date”) after the business day on which the
Company has received (i) a notice that Conversion Shares, or any other Common
Stock held by the Purchaser has been sold pursuant to a registration statement
or Rule 144 under the 1933 Act, (ii) a representation that the prospectus
delivery requirements, or the requirements of Rule 144, as applicable and if
required, have been satisfied, (iii) the original share certificates
representing the shares of Common Stock that have been sold, and (iv) in the
case of sales under Rule 144, customary representation letters of the Purchaser
and, if required, Purchaser’s broker regarding compliance with the requirements
of Rule 144, the Company at its expense, (y) shall deliver, and shall cause
legal counsel selected by the Purchaser to deliver to its transfer agent (with
copies to Purchaser) an appropriate instruction and opinion of such counsel,
directing the delivery of shares of Common Stock without any legends including
the legend set forth in Section 4(h) above (the “Unlegended Shares”); and (z)
cause the transmission of the certificates representing the Unlegended Shares
together with a legended certificate representing the balance of the submitted
Common Stock certificate, if any, to the Purchaser at the address specified in
the notice of sale, via express courier, by electronic transfer or otherwise on
or before the Unlegended Shares Delivery Date.

b)                  The Company understands that a delay in the delivery of the
Unlegended Shares later than the Unlegended Shares Delivery Date could result in
economic loss to the Purchaser. As compensation to Purchaser for such loss, the
Company agrees to pay late payment fees (as liquidated damages and not as a
penalty) to the Purchaser for late delivery of Unlegended Shares in the amount
of $250.00 per business day after the Unlegended Shares Delivery Date. If during
any three hundred and sixty (360) day period, the Company fails to deliver
Unlegended Shares as required by this Section for an aggregate of thirty (30)
days, then Purchaser or assignee holding Securities subject to such default may,
at its option, require the Company to redeem all or any portion of the shares
subject to such default at a price per share equal to the greater of (i) 200% of
the most recent closing price of the Common Stock or (ii) the parity value of
the Default Sum to be paid (as defined in Section 3.16 of the Note) (“Unlegended
Redemption Amount”). The Company shall pay any payments incurred under this
Section in immediately available funds upon demand.

8.      Conditions to the Company’s Obligation to Sell. The obligation of the
Company hereunder to issue and sell the Note to the Purchaser at the Closing is
subject to the satisfaction, at or before the Closing Date of each of the
following conditions provided that these conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion:

a)                  The Purchaser shall have executed this Agreement and
delivered the same to the Company.

b)                  The Purchaser shall have delivered the Purchase Price to the
Company.

c)                  The representations and warranties of the Purchaser shall be
true and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date), and the Purchaser shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Purchaser at or prior to the Closing Date.

 11 

 

 

d)                 No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby which prohibits the consummation of any of the transactions
contemplated by this Agreement.

9.      Conditions to The Purchaser’s Obligation to Purchase. The obligation of
the Purchaser hereunder to purchase the Note at the Closing is subject to the
satisfaction, at or before the Closing Date of each of the following conditions,
provided that these conditions are for the Purchaser’s sole benefit and may be
waived by the Purchaser at any time in its sole discretion:

a)                  The Company shall have executed this Agreement and delivered
the same to the Purchaser.

b)                  The Company shall have delivered to the Purchaser the duly
executed Note (in such denominations as the Purchaser shall request) in
accordance with Section 1 above.

c)                  The Irrevocable Transfer Agent Instructions, in form and
substance satisfactory to the Purchaser, shall have been delivered to and
acknowledged in writing by the Company’s Transfer Agent (a copy of which written
acknowledgment shall be provided to Purchaser prior to Closing).

d)                 The representations and warranties of the Company shall be
true and correct in all material respects as of the date when made and as of the
Closing Date as though made at such time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the Closing Date. The Purchaser
shall have received a certificate or certificates reasonably requested by the
Purchaser including, but not limited to certificates with respect to the
Company’s Formation Documents, By-laws, and Board of Directors’ resolutions
relating to the transactions contemplated hereby.

e)                  No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby which prohibits the consummation of any of the transactions
contemplated by this Agreement.

f)                   No event shall have occurred which could reasonably be
expected to have a Material Adverse Effect on the Company including but not
limited to a change in the 1934 Act reporting status of the Company or the
failure of the Company to be timely in its 1934 Act reporting obligations.

g)                  The Conversion Shares shall have been authorized for
quotation on the OTCBB, OTCQB, and trading of the Common Stock on the OTCBB,
OTCQB, and OTC Pink shall not have been suspended by the SEC or the OTC Markets
Group.

 12 

 

 

10.Governing Law; Miscellaneous.

a)                  Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada without regard to
principles of conflicts of laws thereof or any other State.  Any action brought
by any party against any other party hereto concerning the transactions
contemplated by this Agreement shall be brought only in the state courts of New
York or in the federal courts located in the state and county of New York.  The
parties to this Agreement hereby irrevocably waive any objection to jurisdiction
and venue of any action instituted hereunder and shall not assert any defense
based on lack of jurisdiction or venue or based upon forum non conveniens.  The
parties executing this Agreement and other agreements referred to herein or
delivered in connection herewith on behalf of the Company agree to submit to the
in personam jurisdiction of such courts and hereby irrevocably waive trial by
jury.  The prevailing party shall be entitled to recover from the other party
its reasonable attorney’s fees and costs.  In the event that any provision of
this Agreement or any other agreement delivered in connection herewith is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law.  Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of any
agreement.  Each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any suit, action or proceeding
in connection with this Agreement or any other transaction document contemplated
hereby by mailing a copy thereof via registered or certified mail or overnight
delivery (with evidence of delivery) to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
other manner permitted by law.

b)                  Removal of Restrictive Legends.  In the event that Purchaser
has any shares of the Company’s Common Stock bearing any restrictive legends,
and Purchaser, through its counsel or other representatives, submits to the
Transfer Agent any such shares for the removal of the restrictive legends
thereon in connection with a sale of such shares pursuant to any exemption to
the registration requirements under the Securities Act, and the Company and or
its counsel refuses or fails for any reason (except to the extent that such
refusal or failure is based solely on applicable law that would prevent the
removal of such restrictive legends) to render an opinion of counsel or any
other documents or certificates required for the removal of the restrictive
legends, then the Company hereby agrees and acknowledges that the Purchaser is
hereby irrevocably and expressly authorized to have counsel to the Purchaser
render any and all opinions and other certificates or instruments which may be
required for purposes of removing such restrictive legends, and the Company
hereby irrevocably authorizes and directs the Transfer Agent to, without any
further confirmation or instructions from the Company, issue any such shares
without restrictive legends as instructed by the Purchaser, and surrender to a
common carrier for overnight delivery to the address as specified by the
Purchaser, certificates, registered in the name of the Purchaser or its
designees, representing the shares of Common Stock to which the Purchaser is
entitled, without any restrictive legends and otherwise freely transferable on
the books and records of the Company.

 13 

 

 

c)                  Filing Requirements. From the date of this Agreement until
the Notes are no longer outstanding, the Company will timely and voluntarily
comply with all reporting requirements that are applicable to an issuer with a
class of shares registered pursuant to Section 12(g) of the 1934 Act, whether or
not the Company is then subject to such reporting requirements, and comply with
all requirements related to any registration statement filed pursuant to this
Agreement. The Company will use reasonable efforts not to take any action or
file any document (whether or not permitted by the 1933 Act or the 1934 Act or
the rules thereunder) to terminate or suspend such registration or to terminate
or suspend its reporting and filing obligations under said acts until the Notes
are no longer outstanding. The Company will maintain the quotation or listing of
its Common Stock on the OTCBB, OTCQB, NYSE, or NASDAQ Stock Market (whichever of
the foregoing is at the time the principal trading exchange or market for the
Common Stock (the “Principal Market”), and will comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the Principal Market, as applicable. The Company will provide Purchaser with
copies of all notices it receives notifying the Company of the threatened and
actual delisting of the Common Stock from any Principal Market.  As of the date
of this Agreement and the Closing Date, the OTCQB, is the Principal Market.
Until the Note is no longer outstanding, the Company will continue the listing
or quotation of the Common Stock on a Principal Market and will comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the Principal Market.

d)                 Fees and Expenses. On or prior to the Closing, the Company
shall pay or reimburse to Purchaser a non-refundable, non-accountable sum equal
to $5,000.00 as and for the fees, costs and expenses (including without
limitation legal fees and disbursements and due diligence and administrative
expenses) incurred by the Purchaser in connection with the Purchaser’s due
diligence and negotiation, preparation and execution of the Transaction
Documents and consummation of the Transactions. The Purchaser may withhold and
offset the balance of such amount from the payment of its Purchase Price
otherwise payable hereunder at Closing, which offset shall constitute partial
payment of such Purchase Price in an amount equal to such offset. Except as
expressly set forth in this Agreement or the Note to the contrary, each party
shall pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company shall pay all transfer agent fees, stamp taxes and other taxes and
duties levied in connection with the delivery of any Securities to the
Purchaser.

 

e)                  Usury. To the extent it may lawfully do so, the Company
hereby agrees not to insist upon or plead or in any manner whatsoever claim, and
will resist any and all efforts to be compelled to take the benefit or advantage
of, usury laws wherever enacted, now or at any time hereafter in force, in
connection with any claim, action or proceeding that may be brought by the
Purchaser in order to enforce any right or remedy under the Note.
Notwithstanding any provision to the contrary contained in herein or under the
Note, it is expressly agreed and provided that the total liability of the
Company under the Note for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the “Maximum Rate”),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the Note or
herein exceed such Maximum Rate. It is agreed that if the maximum contract rate
of interest allowed by law and applicable to the Note is increased or decreased
by statute or any official governmental action subsequent to the date hereof,
the new maximum contract rate of interest allowed by law will be the Maximum
Rate applicable to the Note from the effective date forward, unless such
application is precluded by applicable law. If under any circumstances
whatsoever, interest in excess of the Maximum Rate is paid by the Company to the
Purchaser with respect to indebtedness evidenced by the Note, such excess shall
be applied by the Purchaser to the unpaid principal balance of any such
indebtedness or be refunded to the Company, the manner of handling such excess
to be at the Purchaser’s election.

 14 

 



 

f)                   Headings. The headings of this Agreement are for
convenience of reference only and shall not form part of, or affect the
interpretation of, this Agreement.

g)                  Severability. In the event that any provision of this
Agreement is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any provision hereof which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
hereof.

h)                  Entire Agreement; Amendments. This Agreement and the
instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Purchaser
makes any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Agreement may be waived or amended other than by
an instrument in writing signed by the Purchaser.

i)                    Notices. All notices, demands, requests, consents,
approvals, and other communications required or permitted hereunder shall be in
writing and, unless otherwise specified herein, shall be: (i) personally served,
(ii) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, email or facsimile,
addressed as set forth below or to such other address as such party shall have
specified most recently by written notice. Any notice or other communication
required or permitted to be given hereunder shall be deemed effective (a) upon
hand delivery or delivery by email or facsimile with accurate confirmation
generated by the transmitting facsimile machine or computer, at the address,
email address or facsimile number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:

Purchaser: EMA Financial, LLC
40 Wall Street, 17th Floor
New York, NY 10005

Attn: Jamie Beitler
jbeitler@emafin.com

 

Company:Drone Guarder, Inc.

86-40 Paul Street

London, England EC2A 4NE

Attn: Adam Taylor, CEO

Email: ________________

Fax: ________________

 

Each party shall provide notice to the other party of any change in address.

 

 15 

 



 

j)                    Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the parties and their successors and assigns.
Neither the Company nor the Purchaser shall assign this Agreement or any rights
or obligations hereunder without the prior written consent of the other.
Notwithstanding the foregoing, subject to Section 2(f), the Purchaser may assign
its rights hereunder to any person that purchases Securities in a private
transaction from the Purchaser or to any of its “affiliates,” as that term is
defined under the 1934 Act, without the consent of the Company.

k)                  Third Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

l)                    Survival. The representations and warranties of the
Company and the agreements and covenants set forth in this Agreement shall
survive the Closing hereunder notwithstanding any due diligence investigation
conducted by or on behalf of the Purchaser. The Company agrees to indemnify and
hold harmless the Purchaser and all their officers, directors, employees and
agents for loss or damage arising as a result of or related to any breach or
alleged breach by the Purchaser of any of its representations, warranties and
covenants set forth in this Agreement or any of its covenants and obligations
under this Agreement, including advancement of expenses as they are incurred.

m)                Further Assurances. Each party shall do and perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

n)                  No Strict Construction. The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

o)                  Remedies. The Company acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to the Purchaser by
vitiating the intent and purpose of the transaction contemplated hereby.
Accordingly, the Company acknowledges that the remedy at law for a breach of its
obligations under this Agreement will be inadequate and agrees, in the event of
a breach or threatened breach by the Company of the provisions of this
Agreement, that the Purchaser shall be entitled, in addition to all other
available remedies at law or in equity, and in addition to the penalties
assessable herein, to an injunction or injunctions restraining, preventing or
curing any breach of this Agreement and to enforce specifically the terms and
provisions hereof, without the necessity of showing economic loss and without
any bond or other security being required.

p)                  Counterparts. This Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed to
be an original and all of which together shall be deemed to be one and the same
agreement. Any signature transmitted by facsimile, e-mail, or other electronic
means shall be deemed to be an original signature

 16 

 

 

IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Agreement to be duly executed as of the date first above written.

DRONE GUARDER, INC.

 

By: /s/ Adam Taylor     Name: Adam Taylor     Title: CEO  

 

 

EMA FINANCIAL, LLC

 

By: /s/ Jamie Beitler   Name: Jamie Beitler   Title: Authorized Signatory  

 

 17 

 

 

 

 

 

 

 

 

 

 

 

